Citation Nr: 1518423	
Decision Date: 04/29/15    Archive Date: 05/05/15

DOCKET NO.  12-35 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for service connection for hypertension.

2.  Whether new and material evidence has been received to reopen the claim for service connection for a kidney disorder.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for a kidney disorder as secondary to hypertension.


REPRESENTATION

Appellant represented by:	Larry Schuh, Attorney



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 3, 1977 to April 15, 1977.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

The Veteran testified before the undersigned in a March 2015 video conference Board hearing, the transcript of which is included in the record.

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The issues of service connection for hypertension and service connection for a kidney disorder as secondary to hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  An unappealed June 2007 rating decision denied reopening the claim of service connection for hypertension and denied service connection for a kidney disorder. 

2.  The evidence received since the June 2007 rating decision relates to an unestablished fact necessary to substantiate the claims of service connection for hypertension and a kidney disorder.


CONCLUSIONS OF LAW

1.  The June 2007 rating decision, which denied reopening the claim for service connection for hypertension and denied service connection for a kidney disorder, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014). 

2.  The evidence received subsequent to the June 2007 rating decision is new and material; the claim for service connection for hypertension is reopened. 
38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.156(a) (2014).

3.  The evidence received subsequent to the June 2007 rating decision is new and material; the claim for service connection for a kidney disorder is reopened.  
38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014).  The Veteran's previously denied claims for service connection for hypertension and a kidney disorder are reopened, as explained below.  The reopened claims on appeal are being remanded for further development.  As such, there is no prejudice to the Veteran and no further discussion of the VCAA is required.

Reopening of Service Connection Claims

The Veteran was initially denied service connection for hypertension in an August 1977 rating decision because the Veteran's hypertension was found to have pre-existed service entrance and was not aggravated by service.  

In a June 2007 rating decision, the RO denied the Veteran's claim to reopen service connection for hypertension as new and material evidence had not been received.  The June 2007 rating decision also denied service connection for a kidney disorder as it was not found to be related to service.  The Veteran was provided notice of the decision and of his appellate rights.  He filed a timely notice of disagreement, and the RO issued a statement of the case in January 2008; however, the Veteran did not respond with a Substantive Appeal or additional evidence within 60 days.  Therefore, the June 2007 rating decision became final.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103.

In March 2011, the Veteran filed a claim to reopen service connection for hypertension and for a kidney disorder.  In a May 2011 rating decision, the RO found that new and material evidence had not been received to reopen the claims. The Veteran filed a timely notice of disagreement in May 2012.

A claim will be reopened in the event that new and material evidence is presented.  38 U.S.C.A. § 5108.  Because the June 2007 rating decision was the last final disallowance, the Board must review all of the evidence submitted since that rating decision to determine whether the Veteran's claims for service connection should be reopened and re-adjudicated on a de novo basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  If new and material evidence is presented or secured with respect to a claim which has been disallowed, the Board shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108. 
With regard to petitions to reopen previously and finally disallowed claims, the Board must conduct a two-part analysis.  First, the Board must determine whether the evidence presented or secured since the prior final disallowance of the claim is "new and material."  Second, if the Board determines that the evidence is "new and material," it must reopen the claim and evaluate the merits of the claim in view of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

Section 3.156(a) provides as follows: A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a) (2014). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id at 118. 

In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the June 2007 rating decision consisted of the Veteran's January 2007 claim for VA compensation benefits, service treatment records, and VA medical treatment records from February 2004 to April 2007.  

The evidence received subsequent to the June 2007 rating decision includes, in pertinet part, the Veteran's July 2007 and August 2007 statements, a May 2011 statement from the Veteran's treating VA physician, Dr. C.B.G, and the Veteran's testimony from the March 2015 Board hearing.  In his July 2007 and August 2007 statements, the Veteran noted that because he was released from active duty with a diagnosis of hypertension, service connection was warranted for his condition.  The Veteran further maintained that his kidney disorder was aggravated by his hypertension.  Moreover, the Veteran testified that he was healthy prior to service and did not have a diagnosis of hypertension and had not been treated for hypertension.  The May 2011 statement from the Veteran's treating VA physician, Dr. C.B.G., noted that the Veteran did not have any medical diagnoses prior to military service.  

The Board has reviewed the evidence since the June 2007 rating decision and has determined that it is new, as it was not of record prior to the issuance of the June 2007 rating decision.  The evidence, moreover, is material within the meaning of applicable law and regulations because it is probative of the issue at hand.  Specifically, the Veteran's testimony and the May 2011 statement from 
Dr. C.B.G. provide some evidence suggesting that the Veteran's hypertension did not pre-exist service entrance, and therefore, was incurred in service.  Further, as the Veteran now contends that his kidney disorder is related to his hypertension, this new evidence also is material to the issue of service connection for a kidney disorder.  Accordingly, the Board finds that the newly added evidence relates to an unestablished fact necessary to substantiate the Veteran's claims of service connection for hypertension and service connection for a kidney disorder as secondary to hypertension.  38 C.F.R. § 3.156(a).  Accordingly, the Veteran's claims are reopened.

	(CONTINUED ON NEXT PAGE)






ORDER

New and material evidence having been received, the claim for service connection for hypertension is reopened.

New and material evidence having been received, the claim for service connection for a kidney disorder is reopened.


REMAND

During the March 2015 Board hearing, the Veteran stated that he did not have a pre-existing hypertension disability prior to service entrance in March 1977.  He also testified that he first started feeling sick after coming out of a tear gas chamber during training in service.  Id. at pg 15. 

Service treatment records reveal that in a February 1977 report of medical examination at service entrance, the Veteran's blood pressure was recorded as 138/82.  Further, hypertension was not noted during the service entrance medical examination.  A March 25, 1977 Medical Board proceedings report shows that the Veteran was medically unfit for enlistment as a result of hypertension.  It was further noted that the examining physician, purportedly at service entrance, was not aware of the Veteran's condition.  The Medical Board also noted that the Veteran's hypertension was not caused by service and was not aggravated by active duty.  

A May 2011 statement from the Veteran's treating physician, Dr. C.B.G., notes that, prior to military service, the Veteran did not have any medical diagnoses nor had he received any treatment for hypertension or kidney disease.  During service, the Veteran was hospitalized and treated for hypertension, which Dr. C.B.G. noted "may have been at least or likely incurred at training or increased in severity based on exercise and training requirements."

The Board finds that a VA examination and medical opinion is necessary in order to assist in determining whether the Veteran's hypertension clearly and unmistakably pre-existed service entrance, and if so, whether hypertension clearly and unmistakably was not aggravated during his active service.

As for the Veteran's kidney disorder, he maintains that it is directly related to his hypertension.  As such, the Board finds that the claim for service connection for a kidney disorder is inextricably intertwined with the claim for service connection for hypertension.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  Thus, both claims must be remanded.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all VA treatment records (not already of record) and associated them with the electronic claims file.

2.  Schedule the Veteran for an appropriate VA examination to assist in determining the etiology of the Veteran's currently diagnosed hypertension.  The evidence of record, including a copy of this REMAND, must be made available to and reviewed by the examiner.  All indicated studies, tests and evaluations deemed necessary should be performed.  

The examiner should then respond to the following:

(a)  Did the Veteran's hypertension clearly and unmistakably pre-exist service entrance in March 1977?  Note: Clear and unmistakable evidence is evidence that is obvious, manifest, and undebatable, which is a very high likelihood, much higher than a 50 percent probability.

(b)  If, and only if, it is found that the Veteran's hypertension pre-existed service entrance, was the Veteran's hypertension clearly and unmistakably not aggravated during his active service.
(c)  If the Veteran's hypertension is not found to have pre-existed service, the VA examiner should express an opinion as to whether it is at least as likely as not (50 percent probability or more) that hypertension had its clinical onset during the Veteran's period of active service or is related to incident or event in service, to include exposure to tear gas.  

(d)  Is it at least as likely as not (50 percent probability or more) that any currently diagnosed kidney disorder is caused or aggravated by hypertension?

Note: "aggravation" is defined for legal purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms.

(e)  If the VA examiner finds that any currently diagnosed kidney disorder is aggravated (permanently worsened) by hypertension, the examiner should indicate, to the extent possible, the degree of disability over and above the degree of disability that would exist without the aggravation caused by the hypertension.

The examiner must provide a complete rationale for his or her opinions with references to the evidence of record. 

3.  After all development has been completed, the RO/AMC should review the case again based on the additional evidence.  If the benefits sought are not granted, the RO/AMC should furnish the Veteran and his representative with a Supplemental Statement of the Case, and should give the Veteran a reasonable opportunity to respond before returning the record to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


